Citation Nr: 0617762	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-34 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a nasal/sinus 
disability.

2.  Entitlement to an initial rating higher than zero percent 
for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO) issued in August 2002 and September 2003.  In the 
former, the RO denied service connection for a nasal/sinus 
disorder.  In the latter, the RO granted, in pertinent part, 
service connection for bilateral hearing loss, with an 
initial rating of zero percent.

The veteran and his spouse provided testimony in support of 
the veteran's appeal at a Board hearing that was chaired by 
the undersigned at the RO in May 2005.  A transcript of that 
hearing has been associated with his claims folders.

In October 2005, the Board remanded this case to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for appellate 
disposition.

The issue of entitlement to service connection for a 
nasal/sinus disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the veteran has 
exhibited no more than Level II hearing in his right ear, and 
Level I hearing in his left ear, with speech discrimination 
scores ranging between 90 and 98 percent in the right ear and 
92 and 96 percent in the left ear.

2.  At no time throughout the entire appeal period have the 
veteran's puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 Hertz been 55 or more.

3.  At no time throughout the entire appeal period have the 
veteran's puretone thresholds at the frequencies of 1000 and 
2000 Hertz been 30 decibels or less and 70 decibels or more, 
respectively.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. Apr 05, 2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in this case by means of a letter issued in August 2003.  
While that letter did not contain, word by word, the fourth 
notification criterion cited above, it nevertheless complied, 
in essence, with that criterion, by asking the veteran to 
"send us any additional information or evidence."  Thus, 
the veteran has received adequate VCAA notice as described in 
Pelegrini.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court further held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date for an increased rating.  
However, since the Board is denying in this decision the 
veteran's claim for an initial rating higher than zero 
percent for hearing loss, no effective date is being 
assigned.  Consequently, the Board finds that the veteran is 
not prejudiced by the lack of this element of notice and that 
the Board can accordingly go ahead with the requested 
appellate review of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the AOJ, the Board must 
consider whether the veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  There is no indication in the 
record, nor has the veteran alleged, that the timing 
deficiency in this case resulted in any prejudice to him.  
Moreover, any timing deficiency in this case was cured by the 
re-adjudication of the claim by VA's Appeal Management Center 
Resource Unit in January 2006.  Mayfield II.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal being decided at this time, and has had the 
veteran examined.  There is no suggestion on the current 
record that there remains evidence that is pertinent to this 
particular matter that has yet to be secured.  Thus, the 
appeal is ready to be considered on the merits.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.  As in this case, when 
the veteran's disability rating claim has been in continuous 
appellate status since the original grant of service 
connection, the evidence to be considered includes all 
evidence associated with his claims folders during the entire 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The assignment of disability ratings for hearing impairment 
is to be derived from the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Specifically, the severity 
of a hearing loss disability is determined by applying the 
criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity 
levels, from level I, for essentially normal acuity, through 
level XI, for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Pursuant to 38 C.F.R. § 4.86(a), if puretone thresholds in 
the specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.

Additionally, when the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

To put it simply, there is very little judgment involved in 
determining the applicable rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The law's provisions are 
clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss.

In this case, the veteran has undergone VA audiological 
evaluations three times since he filed his original claim for 
service connection.  The data obtained from these 
audiological evaluations are all pertinent to this appeal and 
are to be discussed in the following paragraphs.

On VA audiological evaluation in June 2002, the following 
pure tone thresholds were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
25
60
29
LEFT
40
40
45
55
45

Speech discrimination scores of 98 and 92 percent were 
reported for the right and left ears, respectively.

On VA audiological evaluation in November 2005, the following 
pure tone thresholds were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
25
60
29
LEFT
40
40
45
65
48

Speech discrimination scores of 98 and 94 percent were 
reported for the right and left ears, respectively.

On VA audiological evaluation in January 2006, the following 
pure tone thresholds were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
30
60
30
LEFT
40
40
40
70
48

Speech discrimination scores of 90 and 96 percent were 
reported for the right and left ears, respectively.

In the present case, the veteran exhibited Level I hearing in 
both ears in June 2002 and November 2005.  He also exhibited 
Level II hearing in the right ear and Level I hearing in the 
left ear in January 2006.  All these findings are consistent 
with the noncompensable evaluation presently in effect.  
Under the circumstances, and absent demonstrated clinical 
evidence of a more severe hearing loss, the noncompensable 
evaluation currently in effect for the veteran's service-
connected bilateral hearing loss is appropriate, and an 
increased rating is not warranted for any period of time 
since the effective date of the disorder.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has also considered the provisions of 38 C.F.R. § 
4.86.  However, the record does not reflect that the veteran 
has an exceptional pattern of hearing as defined by that 
regulation.  Specifically, the veteran does not have puretone 
thresholds of 55 decibels or more at each of the four 
frequencies (1000, 2000, 3000, and 4000 hertz), nor does the 
record show puretone thresholds of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz.  Thus, 
those regulatory provisions are not for application.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration.  In particular, it is noted 
that the record does not objectively show that the service-
connected bilateral hearing loss has interfered with the 
veteran's current employment, or that it has caused frequent 
periods of hospitalization.  

Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for a higher rating.  See 38 C.F.R. § 3.321(b)(1).



ORDER

An initial rating higher than zero percent for hearing loss 
is denied.



REMAND

In the October 2005 remand, the Board asked the AOJ to 
schedule the veteran for a medical examination of his 
nasal/sinus system and to ask the examiner to render the 
pertinent diagnosis in this case and express an opinion as to 
its likely etiology, accompanied by "a full rationale for 
all opinions."

VA examined the veteran in November 2005.  In his report, the 
examiner, who noted that he had reviewed the claims folder 
(as requested by the Board), only gave an impression of 
deviated nasal septum and stated that the veteran "will 
undergo paranasal sinus x-rays this date," presumably to be 
able to give an appropriate diagnosis.  He stated that it was 
apparent that the veteran's problem was "nonseasonal 
allergic rhinitis" and indicated that "in regards to the 
nasal sinus disability that developed after discharge, the 
examiner cannot state there appears at least a 50% chance 
that the nasal sinus disability is etiologically related to 
the service."

The examiner did not provide a rationale for his etiology 
opinion.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The United States Court of Appeals for Veterans Claims has 
held that a medical opinion that "does not state a basis of 
fact or data upon which the opinions were rendered" is of 
little probative value.  Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).  A medical opinion that "is unenhanced by 
any medical comment" is not competent medical evidence.  
Howell v. Nicholson, 19 Vet. App. 535, 539 (2006).  

Additionally, the Board notes that the actual report of the 
paranasal sinus X-rays reportedly performed (or at least 
ordered) in November 2005, which presumably would have been 
requested to better identify the disability currently 
affecting the veteran's nasal/sinus system, is not of record 
either.  The AOJ should take appropriate action to secure 
this evidence.

Accordingly, the claim of entitlement to service connection 
for a nasal/sinus disability is remanded for the following 
development:

1.  The RO/AMC should take appropriate 
action to secure and associate with the 
veteran's claims folders the report of 
the VA paranasal sinus X-rays reportedly 
performed in November 2005.

2.  Once the above action has been 
completed, the RO/AMC should return the 
case to the VA physician who examined the 
veteran in November 2005.  If he is not 
available, another physician may furnish 
the necessary information.

The RO/AMC should ask the examiner to 
once again review the claims folders, 
including the report of the VA paranasal 
sinus X-rays reportedly performed in 
November 2005, and thereafter issue an 
addendum to his report of November 2005 
listing all appropriate diagnoses and 
offering another etiology opinion, 
specific to each diagnosed disability, if 
any, as to whether it is at least as 
likely as not (meaning a probability of 
at least 50 percent) that any diagnosed 
nasal/sinus disability is etiologically 
related to service.

The examiner should provide a rationale 
for all opinions.

3.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied 
the RO/AMC should issue an SSOC and 
thereafter return the claims files to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


